Citation Nr: 0202378	
Decision Date: 03/13/02    Archive Date: 03/25/02

DOCKET NO.  96-41 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Baltimore, Maryland


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
chronic right ankle sprain, to include the issue of whether a 
substantive appeal was timely filed.

(The issue of entitlement to an increased rating for a right 
knee disability, currently rated as internal derangement of 
the right knee with partial ankylosis, evaluated as 30 
percent disabling, and traumatic arthritis of the right knee, 
currently evaluated as 10 percent disabling, will be the 
subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from February 1978 to 
May 1980.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
August 1995, by the Baltimore, Maryland Regional Office (RO), 
which continued and confirmed the noncompensable evaluation 
assigned for the service-connected chronic right ankle 
sprain.  In August 1997, the veteran appeared and offered 
testimony at a hearing before a hearing officer at the RO; a 
transcript of that hearing is of record.  The appeal was 
received at the Board in January 1999.  

The Board additionally notes that a hearing was scheduled in 
Washington, D.C. before a Member of the Board on June 30, 
1999 pursuant to the veteran's request on the September 1996 
substantive appeal.  The veteran failed to report for this 
hearing.  Consistent with the May 1999 hearing notice letter 
to the veteran, as she failed to appear for the Board 
hearing, and a request for a postponement has not been 
received, this case is being processed as though the hearing 
request has been withdrawn.  See 38 C.F.R. § 20.702 (2001).  

In August 1999, the Board remanded the case to the RO for 
further development.  In a memorandum dated in May 2000, the 
RO determined that the veteran's VA Form 21-4138 and 
accompanying letter, received June 26, 1996, constituted a 
valid notice of disagreement with the denial of a compensable 
evaluation for chronic right ankle sprain.  

By a rating action in October 2001, the RO denied the 
veteran's claims of entitlement to service connection for 
depression secondary to her service-connected disorders and 
for a total disability rating based on individual 
unemployability.  The veteran was notified of that 
determination, and of her appellate rights, by letter dated 
in October 2001.  No notice of disagreement (NOD) with that 
determination has been submitted, and those issues have not 
been certified for appellate consideration.  Therefore, those 
issues are not in proper appellate status and will not be 
addressed herein.  38 U.S.C.A. § 7105 (West 1991).  

In his Statement of Accredited Representative (in lieu of VA 
Form 646), dated in November 2001, the veteran's 
representative raised a claim of entitlement to service 
connection for painful and tender surgical scars of the 
"left" knee.  Since this issue has not been developed or 
certified for appellate consideration, the Board is referring 
it to the RO for initial consideration and appropriate 
adjudicatory action.  Godfrey v. Brown, 7 Vet. App. 398 
(1993).  

The Board is undertaking additional development on the issue 
of entitlement to an increased rating for a right knee 
disability, currently rated as internal derangement of the 
right knee with partial ankylosis, evaluated as 30 percent 
disabling and traumatic arthritis of the right knee, 
evaluated as 10 percent disabling pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 20.903.)  After 
giving the notice and reviewing your response to the notice, 
the Board will prepare a separate decision addressing these 
issues. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.  

2.  The veteran filed a notice of disagreement on June 26, 
1996 (VA Form 21-4138 and accompanying letter) in response to 
an August 1995 rating decision that denied a compensable 
evaluation for her right ankle disorder.  

3.  A supplemental statement of the case (SSOC) concerning 
the issue of a compensable evaluation for chronic right ankle 
sprain was issued on February 2, 1998, and the veteran was 
informed that she must respond within 60 days to perfect her 
appeal.  

4.  The record contains no documents filed within 60 days 
after the issuance of the February 2, 1998 SSOC or within the 
remaining one-year period following notification of the 
August 1995 rating decision in which the veteran or her 
representative alleged specific error of law or fact 
concerning the denial of her claim for a compensable 
evaluation for chronic right ankle sprain.  


CONCLUSION OF LAW

The veteran did not submit a timely substantive appeal as to 
the August 1995 rating decision denying entitlement to a 
compensable evaluation for chronic right ankle sprain.  38 
U.S.C.A. §§ 7104, 7105, 7108 (West 1991); 38 C.F.R. 
§§ 20.200, 20.202, 20.302 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The initial question that must be resolved is whether the 
veteran has perfected her appeal as to the issue of 
entitlement to a compensable evaluation for chronic right 
ankle sprain.  38 U.S.C.A. § 7104.  Specifically, it must be 
determined whether the veteran filed a timely substantive 
appeal with regard to her claim.  

After an appellant receives the statement of the case (SOC), 
he or she must file a formal appeal within "sixty days from 
the date the [SOC] is mailed," 38 U.S.C.A. § 7105(d)(3) (West 
1991), or within the remainder of the one-year period from 
the date the notification of the RO decision was mailed, 
whichever period ends later.  38 C.F.R. § 20.302(b) (2001); 
Rowell v. Principi, 4 Vet. App. 9, 17 (1993); Cuevas v. 
Principi, 3 Vet. App. 542, 546 (1992) (where claimant did not 
perfect appeal by timely filing substantive appeal, RO rating 
decision became final).  By regulation, this formal appeal 
must consist of either a VA Form 9, or correspondence 
containing the necessary information.  38 C.F.R. § 20.202 
(2001).  

The formal appeal permits the appellant to consider the 
reasons for an adverse RO determination, as explained in the 
SOC, and to formulate and present "specific arguments 
relating to errors of fact or law" made by the RO.  Id.; see 
38 U.S.C.A. § 7105(d)(3).  Roy v. Brown, 5 Vet. App. at 555 
(1993).  The time period may be extended for a reasonable 
period on request for good cause shown.  38 U.S.C.A. 
§ 7105(d)(3) (West 1991).  

The substantive appeal should set out specific arguments 
relating to errors of fact or law made by the agency of 
original jurisdiction in reaching the determination or 
determinations being appealed.  To the extent feasible, the 
argument should be related to the specific items in the SOC 
and any prior SSOC.  The Board will construe such argument in 
a liberal manner for purposes of determining whether they 
raise issues on appeal, but the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination or determinations being appealed.  The Board 
will not presume that an appellant agrees with any statement 
of fact contained in an SOC or SSOC, which is not 
specifically contested.  Proper completion and filing of a 
substantive appeal are the last actions the appellant needs 
to take to perfect an appeal.  38 C.F.R. § 20.202 (2001).  

In an August 1995 rating decision, the RO inter alia denied a 
compensable evaluation for chronic right ankle sprain.  Later 
that month, the veteran was notified of the rating decision.  
In statements received on June 26, 1996, she expressed 
disagreement with the denial of an increased rating for 
chronic right ankle sprain.  

As determined by the RO in a memorandum in May 2000, the 
Board finds that the June 1996 statements constitute a valid 
NOD.  A NOD is "[a] written communication from a claimant or 
his or her representative expressing dissatisfaction or 
disagreement with an adjudicative determination by the [RO] 
and a desire to contest the result."  38 C.F.R. § 20.201 
(2001).  To be valid, a NOD must have been filed with the RO 
by the claimant or representative within "one year from the 
date of mailing of notice of the result of initial review and 
determination" made by the RO.  Hamilton v. Derwinski, 4 Vet. 
App. 528 (1993); 38 U.S.C.A. § 7105(b)(1) (West 1991).  

An SSOC was issued on February 2, 1998 that addressed the 
issue of a compensable evaluation for chronic right ankle 
sprain.  No additional communication was received from the 
appellant or her representative until the April 27, 1998 
Statement of Representation in Appealed Case (VA Form 646) 
with attached brief.  This document was not filed within 
sixty days of the issuance of the SSOC, or within a year of 
the August 24, 1995, notice of the relevant rating decision.  

In this case, the veteran did not file a timely appeal, nor 
did she file a timely request for an extension, for the issue 
of a compensable evaluation for chronic right ankle sprain.  
The formality of perfecting an appeal to the Board is part of 
a clear and unambiguous statutory and regulatory scheme that 
requires the filing of both a notice of disagreement and a 
formal appeal.  Roy v. Brown, 5 Vet. App. 554 (1993).  
Appellate review of an RO decision is initiated by a NOD and 
"completed by a substantive appeal after a statement of the 
case is furnished. . . ."  38 U.S.C.A. § 7105(a) (West 1991); 
38 C.F.R. § 20.200 (2001).  

The Board finds that no adequate substantive appeal has been 
timely filed with respect to the issue of entitlement to a 
compensable evaluation for chronic right ankle sprain.  
Accordingly, the Board lacks jurisdiction regarding the 
aforesaid issue.  The claim with respect to entitlement to a 
compensable evaluation for chronic right ankle sprain is 
dismissed.  

In reaching this decision the Board acknowledges that the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), fundamentally changes the 
nature of VA's duty to inform and assist claimants with their 
claims.  The VCAA did not, however, modify or change the 
statutory standards governing the Board's jurisdiction.  As 
such, the VCAA has no application to the facts of this case.  
See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000) (holding 
that the VCAA had no application to matters of purely 
statutory interpretation).


ORDER

A substantive appeal regarding the issue of entitlement to a 
compensable evaluation for chronic right ankle sprain was not 
filed, and the claim is dismissed for lack of jurisdiction.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

